Exhibit 99.1 NEWS ANNOUNCEMENTFor Immediate Release NEXSTAR BROADCASTING SECOND QUARTER NET REVENUE RISES 1.3% TO RECORD $75.5 MILLION - Growth of Core TV Advertising, e-Media and Retransmission Fee Revenue Drives Record Second Quarter EBITDA and Strong Free Cash Flow - - Second Quarter Operating Income of $12.9 Million - Irving, TX – August 9, 2011 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported financial results for the second quarter ended June 30, 2011 as summarized below: Summary 2011 Second Quarter Financial Highlights ($ in thousands) Three Months Ended June 30, Change Local Revenues $ $ +5.4 % National Revenues $ $ +1.3 % Local and National Core Revenue $ $ +4.3 % Political Revenues $ $ )% e-Media Revenue $ $ +22.5 % Retransmission Fee Revenue $ $ +18.4 % Management Fee Revenue $ $ - Network Comp, Other $ $ )% Trade and Barter Revenue $ $ +17.7 % Gross Revenue $ $ +0.6 % Less Agency Commissions $ $ )% Net Revenue $ $ +1.3 % Income from Operations $ $ )% Broadcast Cash Flow(1) $ $ )% Adjusted EBITDA(1) $ $ +1.3 % Free Cash Flow(1) $ $ )% Definitions and disclosures regarding non-GAAP financial information are included on page 4, while reconciliations are included on page 7. -more- Nexstar Broadcasting Group Q2 2011 Results, 8/9/11 page 2 CEO Comment Perry A. Sook, Chairman, President and Chief Executive Officer of Nexstar Broadcasting Group, Inc., commented, “The ongoing advertising rebound in our markets and Nexstar’s effectiveness in driving new-to-television local direct billings drove our seventh consecutive quarter of core television advertising revenue growth.The 4.3% rise in core ad revenue growth, 22.5% increases in e-Media revenue and 18.4% gain in retransmission fee revenue offset the reduction in political revenue and led to record second quarter net revenue and EBITDA. “Excluding the impact of political revenue from both periods, Nexstar’s 2011 second quarter gross revenue rose 6.9% year-over-year and by 6.1% in the first half of 2011 versus the first half of 2010.In aggregate, 2011 second quarter retransmission fee, mobile and e-Media and management fee revenue rose 18.8% to $13.2 million from the year-ago period, and these higher margin revenue streams accounted for 17.5% of 2011 second quarter net revenue compared to 14.9% in the 2010 second quarter. “Positive core television advertising trends are continuing for Nexstar in the third quarter to date and we remain confident in growing all of our non-political revenue sources in the second half of 2011.Beyond Nexstar’s continued operating and financial momentum, we further expanded and diversified our station base and revenue sources through the recent accretive and de-leveraging acquisition of CBS affiliates WFRV-TV and WJMN-TV, and the acquisition of Internet technology provider GoLocal.Biz.In addition, late in the quarter we entered into a new long-term affiliation agreement with the ABC Television Network for nine owned or operated ABC stations and announced that WFXW-TV is becoming WAWV-TV, the Terre Haute, Indiana ABC affiliate on September 1. “Nexstar is consistently demonstrating that growing diversification in our business model and leveraging localism, by building digital extensions for core content that heighten consumer engagement and provide marketing solutions to advertisers, is the right path for us to continue to succeed in our markets and across our platform.At the same time, we remain disciplined in managing costs and addressing our capital structure and leverage.In the second quarter of 2011, station direct operating expenses (net of trade expense) and corporate expenses all remained relatively constant with year ago levels when eliminating the impact in 2010 of a $1.6 million one-time, non-cash stock-based compensation expense from stock option re-pricing.SG&A, net of depreciation and amortization, rose approximately 6.6% to $20.4 million largely reflecting legal and professional fees related to our acquisition of the two CBS stations and GoLocal.Biz, and increased local broadcast commissions and e-Media sales expenses. “We continue to make progress strengthening the balance sheet though our debt and leverage reduction initiatives.During the second quarter we expanded our Term-Loan B credit facility by $50 million to $149.5 million and used the proceeds to redeem the remaining $33.2 million of the 11 3/8% Senior Discount Notes due 2013, which were the most expensive piece of our capital structure.We also repurchased approximately $20.5 million of the outstanding 7.0% Senior Subordinated Payment in Kind (PIK) notes due 2014 and $7.4 million of the 7.0% Senior -more- Nexstar Broadcasting Group Q2 2011 Results, 8/9/11 page 3 Subordinated notes due 2014.Free cash flow of $10 million in the 2011 second quarter was deployed for our debt reduction initiatives and we reduced debt on a quarterly sequential basis by $10.9 million to $616.1 million, and in the first half of 2011 Nexstar lowered total debt by $27 million from 2010 year-end levels. “Early in the current quarter, Nexstar completed its acquisition of WFRV-TV and WJMN-TV, the CBS affiliates serving the Green Bay, Wisconsin and Marquette, Michigan markets for $21.5 million, including working capital adjustments, as well as the acquisition of GoLocal.Biz which provides local business directory, coupon, movie and entertainment listings to local web sites including Nexstar’s 35 community portal web sites.We funded these purchases with approximately $19 million of borrowings under our credit facilities. “To date, 2011 is on plan and while comparisons become more challenging in the second half due to record levels of political revenue in the year-ago period, we continue to expect core ad revenue to grow at mid-single digit rates and each of the non-core revenue channels to grow at solid double-digit percentage rates.” The consolidated total debt of Nexstar, its wholly owned subsidiaries, and Mission (collectively, the “Company”) at June 30, 2011, was $616.1 million and senior secured debt was $466.8 million.The Company’s total leverage ratio at June 30, 2011 was 5.53x compared to a total permitted leverage covenant of 8.5x.The Company’s first lien indebtedness ratio at June 30, 2011 was 1.34x compared to the covenant maximum of 2.5x. The table below summarizes the Company’s debt obligations: ($ in millions) June 30, 2011 December 31, 2010 Revolving Credit $
